 1   AARON D. FORD
       Attorney General
 2   Ashley Balducci (Bar. No. 12687)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101
 5   (702) 486-3086 (phone)
     (702) 486-2377 (fax)
 6   ABalducci@ag.nv.gov
     Attorneys for Respondents
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   MARCUS HUNT,
                                                            Case No. 2:14-cv-01054-RFB-NJK
11              Petitioner,
                                                             JOINT PROPOSED SCHEDULING ORDER
12    vs.                                                        AND REQUEST TO CONTINUE
                                                                    EVIDENTIARY HEARING
13   BRIAN WILLIAMS, et al.,                                          (SECOND REQUEST)
14              Respondents.
15

16

17          The parties, through their undersigned counsel, hereby propose the following scheduling order to
18   this Court. The parties met and conferred by telephone on January 29, 2019. The parties request and agree
19   to the following in good faith and not for the purpose of delay:
20          1. Hearing. The parties jointly request that the evidentiary hearing be scheduled on or after May
21                27, 2019, excluding June 10 through June 14, 2019, to allow the parties additional time to
22                prepare and conduct any necessary discovery.1 Since the last extension, the parties have been
23                working diligently to familiarize themselves with this case, as counsel for both parties are
24                newly assigned to this matter. Both parties are experiencing unavoidable constraints on
25                resources, necessitating a second extension. Specifically, counsel for Petitioner’s support staff
26                will be out of the office on extended family medical leave at the time of the current setting.
27
            1
              The parties agree that no party is entitled to discovery in these proceedings absent a specific
28
     request made by a party for leave to conduct discovery granted by this Court.


                                                      Page 1 of 4
 1      Further, counsel for Respondents anticipates a significant increase in new case assignments
 2      in the coming month due to the promotions and transfers of colleagues associated with the
 3      new administration. Counsel for Respondents are also losing a support staff member in that
 4      internal reorganization, and it is unknown when the position will be re-filled. As such, counsel
 5      for Respondents needs to provide the remaining staff adequate time to cover all administrative
 6      needs for not only this case, but the rest of the unit. Among other scheduling constraints,
 7      counsel for Petitioner has been notified by the Ninth Circuit Court of Appeals that he may be
 8      scheduled for oral argument during the week of April 15 through 19, 2019, the week of May
 9      13 through 17, 2019, or the week of June 10 through 14, 2019. In light of these issues, the
10      parties respectfully request this second continuance of the evidentiary hearing.
11   2. Initial Experts. At this time, the parties do not anticipate disclosing any experts. In the event
12      that a party retains an initial expert, that party will disclose the expert along with their
13      complete report within ninety (90) days from the date of the evidentiary hearing set by this
14      Court, or by February 11, 2019, whichever date comes later. The parties expect such
15      disclosure shall be made by e-mail or other informal means, and do not expect to file a formal
16      notice unless otherwise ordered by this Court.
17   3. Rebuttal Experts. Within thirty (30) days from the disclosure of initial experts, or by March
18      13, 2019, whichever date comes later, the parties agree to disclose to each other the names of
19      any rebuttal experts along with their complete report. The parties expect such disclosure shall
20      be made by e-mail or other informal means, and do not expect to file a formal notice unless
21      otherwise ordered by this Court.
22   4. Pre-Hearing Motions. At this time, the parties do not anticipate any pre-hearing motions;
23      however, in the event that issues arise that are necessary for this Court to resolve before the
24      evidentiary hearing, the parties agree to file any pre-hearing motions no later than forty-five
25      (45) days before the date of the hearing. The schedule for the briefing of such motions will be
26      pursuant to LR 7-2(b).
27   5. Witness List and Exhibit List. The parties agree to each file a Witness List and separate
28      Exhibit List no later than forty-five (45) days before the date of the hearing. The parties



                                             Page 2 of 4
 1             envision filing a joint exhibit list detailing all of the exhibits both agree are admissible. The
 2             parties will file separate exhibit lists for any remaining exhibits that the parties did not jointly
 3             agree are admissible.
 4          6. Submission and Marking of Exhibits. Unless this Court prefers otherwise, the parties agree
 5             to mark and submit exhibits with this Court’s staff the day before the hearing.
 6          7. Pre-Hearing Briefs. The parties will file pre-hearing briefs at this Court’s request.
 7          DATED February 1, 2019.
 8   Respectfully submitted by:
 9   AARON D. FORD                                         RENE L. VALLADARES
     Attorney General                                      Federal Public Defender
10
     /s/ Ashley Balducci                                   /s/ S. Alex Spelman
11   ASHLEY BALDUCCI (Bar. No. 12687)                      S. Alex Spelman (Bar No. 14278)
     Deputy Attorney General                               Assistant Federal Public Defender
12   Attorney for Respondents                              Attorney for Petitioner
13
                                                   ORDER
14

15              IT IS ORDERED that the Evidentiary hearing set for March 13, 2019 : is vacated
16
     and continued to May 31, 2019 at 9:30 AM in LV Courtroom 7C.
17
                                                           _______________________________________
18                                                         RICHARD F. BOULWARE, II
                                                           United States District Judge
19
                                                                    February 5, 2019
                                                           Dated:__________________________________
20

21

22

23

24

25

26

27

28



                                                    Page 3 of 4
 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed the foregoing Joint Proposed Scheduling Order and
 3   Request to Continue Evidentiary Hearing (Second Request) with the Clerk of the Court by using the
 4   CM/ECF system on February 1, 2019.
 5          Participants in the case who are registered CM/ECF users will be served by the CM/ECF system
 6   and include: S. Alex Spelman
 7          I further certify that some of the participants in the case are not registered CM/ECF users. I have
 8   mailed the foregoing document by First-Class Mail, postage prepaid, or have dispatched it to a third party
 9   commercial carrier for delivery within 3 calendar days to the following non-CM/ECF participants:
10          Marcus Hunt, #91003
            Southern Desert Correctional Center
11          P.O. Box 208
            Indian Springs, Nevada 89070-0208
12

13                                                      /s/ M. Landreth
                                                  An employee of the Office of the Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    Page 4 of 4
